Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 1 of 16 PageID #: 383




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                    CRIMINAL ACTION NO. 15-30

 VERSUS                                      JUDGE ELIZABETH E. FOOTE

 DAVID CARLISLE                              MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM RULING

        Before the Court is a motion for compassionate release pursuant to 18 U.S.C. §

 3582(c)(1)(A)(i), filed by the Defendant, David Carlisle (“Carlisle”). Record Document

 72. Carlisle also submitted numerous supplements to his original motion, along with a

 motion for default judgment. Record Documents 75, 76, 77, 78, 81, 82, and 84. The

 Government opposes Carlisle’s motion for release. Record Documents 80 and 86. For

 the following reasons, Carlisle’s motion is granted.

 I.     Background

        In 2016, Carlisle was convicted of possession with intent to distribute

 methamphetamine, in violation of 21 U.S.C. § 841. The statutory range he faced for

 imprisonment was five to forty years.      At sentencing, he was held accountable for

 between 150 and 500 grams of methamphetamine (actual). Considering the offense level

 and a criminal history category of V, this Court sentenced Carlisle to 105 months’

 imprisonment and five years of supervised release. Record Document 69. Carlisle is

 currently housed in the custody of the Bureau of Prisons (“BOP”) at FCI Allenwood



                                              1
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 2 of 16 PageID #: 384




 Medium. His projected release date is September 6, 2021. Federal Bureau of Prisons,

 Find an Inmate, https://www.bop.gov/inmateloc/ (last visited November 23, 2020).

       Due to the coronavirus and his own medical conditions (Type II diabetes and high

 cholesterol), 1 Carlisle requests a reduction of his term of imprisonment to a sentence of

 time-served. The World Health Organization and the Centers for Disease Control and

 Prevention (“CDC”) have declared a global pandemic related to the spread of the COVID-

 19 virus, a strand of the novel coronavirus. The CDC has advised that persons over the

 age of sixty-five and those with certain underlying medical conditions are considered high

 risk and are particularly susceptible to contracting the virus. In light of this pandemic,

 the President of the United States declared a national emergency. The CDC and all health

 authorities have strenuously recommended social distancing as a means of limiting

 community spread of the virus.

       The prison population is particularly at risk due to the conditions of confinement,

 the close contact of inmates, and the inability to maintain social distancing. Responding

 to this concern, Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security

 Act (the “CARES Act”) “expand[s] the cohort of inmates who can be considered for home

 release.” Pursuant to that provision of the CARES Act, United States Attorney General

 William Barr issued memoranda to the BOP regarding criteria to be considered, including




 1 According to the presentence report (“PSR”), Carlisle had no diagnosed medical
 conditions at the time of sentencing. Record Document 66, p. 12.

                                             2
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 3 of 16 PageID #: 385




 inmates presenting high risk factors for the disease, to maximize the transfer to home

 confinement for all eligible inmates.

        In this case, Carlisle is forty-five years old and suffers from Type II diabetes with

 diabetic neuropathy and high cholesterol. 2 He initially requested release from the warden

 of FCI Allenwood Medium, but his request was denied because he presents a medium

 risk of recidivism. 3 Record Document 76-1, p. 1. Carlisle submits that his medical

 conditions place him at high risk for contracting or becoming severely ill from COVID-19

 and thus constitute extraordinary and compelling reasons to warrant his release from

 BOP. He asks that his sentence be modified to a sentence of time-served. In response,

 the United States concedes that Carlisle has exhausted his administrative remedies within

 the prison, such that this Court can consider the instant request. It further acknowledges

 that Carlisle’s diabetes constitutes extraordinary and compelling reasons to warrant his

 release, but it argues that Carlisle otherwise poses a danger to the community and, as

 such, should not be released.




 2 Carlisle’s filing of this motion is deemed a limited waiver of his right to confidentiality
 in his medical records.
 3 According to the BOP, in determining eligibility for release, “priority” is given to

 offenders with a minimum risk of recidivism. Record Document 76-1, p. 1. However,
 BOP policy does not state that medium risk offenders, like Carlisle, are ineligible for
 release. The Court further notes that an offender’s security level is taken into
 consideration, with priority given to those inmates in low or minimum security facilities.
 Id. While Carlisle is housed in a medium security facility, this security level was not
 included as a basis for the warden’s denial of his request for release. Id. at 2.
                                                3
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 4 of 16 PageID #: 386




 II.   Law and Analysis.

       A.     Exhaustion of Remedies

       Here, Carlisle seeks compassionate release per 18 U.S.C. § 3582(c)(1)(A)(i). 4 This

 allows for the modification of a term of imprisonment upon a finding that certain

 extraordinary and compelling reasons warrant a reduction in an inmate’s sentence. As

 amended by the First Step Act in December of 2018, the compassionate release provision

 provides:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

              (1) in any case—
                            (A) the court, upon motion of the Director of the
                            Bureau of Prisons, or upon motion of the defendant
                            after the defendant has fully exhausted all

 4 It is important to distinguish between the CARES Act, on the one hand, and § 3582 as
 amended by the First Step Act on the other. The CARES Act was the federal
 government’s comprehensive response to the COVID-19 crisis and certain provisions
 addressed the release of eligible inmates in the prison population. The CARES Act
 expanded the BOP’s authority under 18 U.S.C. § 3624(c)(2) to release prisoners from
 custody to home confinement.
 Section 3624(c)(2) authorizes the BOP to “place a prisoner in home confinement for the
 shorter of 10 percent of the term of imprisonment of that prisoner or 6 months. The
 Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels
 and lower needs on home confinement for the maximum amount of time permitted
 under this paragraph.” 18 U.S.C. § 3624(c)(2). The CARES Act, in turn, provides that if
 the Attorney General finds that emergency conditions will materially affect the
 functioning of the BOP, as he did on April 3, 2020, the BOP Director may increase the
 maximum amount of time that a prisoner may spend in home confinement. Thus,
 home confinement determinations rest with the BOP.
 In this case, Carlisle seeks judicial relief under 18 U.S.C. § 3582, which permits the
 district court to reduce a prisoner’s term of imprisonment under certain circumstances.
 Thus, the statute applicable to the Court’s analysis here is § 3582, not the CARES Act
 and its expansion of § 3624(c)(2).
                                                 4
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 5 of 16 PageID #: 387




                              administrative rights to appeal a failure of the Bureau
                              of Prisons to bring a motion on the defendant’s behalf
                              or the lapse of 30 days from the receipt of such a
                              request by the warden of the defendant’s facility,
                              whichever is earlier, may reduce the term of
                              imprisonment (and may impose a term of probation or
                              supervised release with or without conditions that does
                              not exceed the unserved portion of the original term of
                              imprisonment), after considering the factors set forth
                              in section 3553(a) to the extent that they are
                              applicable, if it finds that—

                                     (i) extraordinary and compelling          reasons
                                     warrant such a reduction . . .

                                     and that such a reduction is consistent with
                                     applicable policy statements issued by the
                                     Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

        Although sentence reductions under § 3582 historically could be ordered only upon

 a motion by the Director of the BOP, the First Step Act of 2018 amended the statute to

 allow prisoners to petition the district courts as set forth above. However, as the statute

 makes plain, prior to filing a motion for release in the district court, a prisoner must first

 exhaust his administrative remedies either by fully exhausting administrative appeals of

 the BOP’s decision not to file a motion for compassionate release on his behalf, or by

 filing the motion with the court after a lapse of 30 days from the date of the warden’s

 receipt of his request for release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The

 Fifth Circuit has made it clear that this is a mandatory claim-processing rule that must be




                                               5
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 6 of 16 PageID #: 388




 enforced if the United States raises it in the district court. United States v. Franco, 973

 F.3d 465, 468 (5th Cir. 2020).

       Here, the exhaustion requirement has been satisfied. Carlisle filed his request with

 the warden on June 10, 2020, and the BOP denied his request for release. Record

 Document 76-1, pp. 3-4. As such, the Court has the authority to address the merits of

 Carlisle’s request to modify his sentence under § 3582 and will turn to that inquiry now.

       B.     Extraordinary and Compelling Reasons

       Subject to consideration of the § 3553(a) factors, section 3582(c)(1)(A) permits a

 reduction in Carlisle’s term of imprisonment if the Court determines that extraordinary

 and compelling reasons warrant a reduction.          The reduction, however, must be

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). 28 U.S.C. § 994(t) provides: “The Commission, in promulgating

 general policy statements regarding the sentencing modification provisions in section

 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and

 compelling reasons for sentence reduction, including the criteria to be applied and a list

 of specific examples.” 28 U.S.C. § 994(t).

       Turning to the Guidelines, U.S.S.G. § 1B1.13, Reduction in Term of Imprisonment

 Under 18 U.S.C. § 3582(c)(1)(A), explains that a reduction is authorized when the court

 determines that extraordinary and compelling reasons exist and the defendant is not a




                                              6
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 7 of 16 PageID #: 389




 danger to the safety of any other person or the community. 5 Under § 1B1.13 Application

 Note 1, the following are deemed extraordinary and compelling reasons: (1) defendant’s

 medical condition; 6 (2) defendant’s age; 7 (3) family circumstances;8 or (4) other reasons.

 U.S.S.G. § 1B1.13, cmt. n.1.       “Other reasons” is a catchall category defined as

 “extraordinary and compelling reasons other than, or in combination with” medical

 condition, age, or family circumstances as “determined by the Director of the Bureau of

 Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

        Here, Carlisle submits that he is entitled to compassionate release due to his

 preexisting medical conditions, that is his Type II diabetes and high cholesterol. The


 5 “[T]he Sentencing Commission’s policy statements have not been amended since the
 enactment of the First Step Act and, consequently, a portion of the policy statement
 now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as amended. The relevant policy
 statement continues to plainly provide that a term of imprisonment may be reduced
 only upon a motion by the Director of the BOP upon a finding of extraordinary
 circumstances warranting a sentence reduction and a determination that the defendant
 is not a danger to the safety of any person or the community at large. . . . [D]istrict
 courts have found that they have discretion to determine what constitutes
 ‘extraordinary and compelling reasons’ on a case by case basis, and reliance on the
 policy statement may be helpful, but not dispositive.” United States v. Mazur, 457 F.
 Supp. 3d 559, 561 (E.D. La. May 4, 2020).
 6 The defendant must be suffering from a terminal illness, or (1) a serious physical or

 medical condition, (2) a serious functional or cognitive impairment, or (3) deteriorating
 physical or mental health because of the aging process, which substantially diminishes
 the defendant’s ability to provide self-care in the prison environment and from which
 the defendant is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A).
 7 Defendant is at least 65 years old, is experiencing a serious deterioration in physical or

 mental health because of the aging process, and has served at least 10 years or 75
 percent of his term of imprisonment, whichever is less. U.S.S.G. § 1B1.13, cmt. n.1(B).
 8 Family circumstances requires the death or incapacitation of the caregiver of the

 defendant’s minor child or children or the incapacitation of the defendant’s spouse or
 registered partner where the defendant is the only available caregiver for him or her.
 U.S.S.G. § 1B1.13, cmt. n.1(C).
                                               7
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 8 of 16 PageID #: 390




 current CDC guidelines report that Type II diabetes presents an increased risk of severe

 illness from COVID-19. See Ctr. for Disease Control and Prevention, People With Certain

 Medical       Conditions,       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2F

 www.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-

 higher-risk.html (last visited Nov. 23, 2020). High cholesterol is not similarly identified

 as a specific risk factor. Generally, diabetes can be controlled adequately with medication

 and proper medical treatment and does not ordinarily present an obstacle to an inmate’s

 ability to provide self-care in the prison. However, within the context of the coronavirus

 pandemic, the Government acknowledges that Carlisle’s diabetes presents a risk factor

 identified by the CDC as increasing his risk for serious illness or death. Record Document

 80, p. 9. The Government

        agrees that this chronic condition presents “a serious physical or medical
        condition . . . that substantially diminishes the ability of the defendant to
        provide self-care within the environment of a correctional facility” . . . in
        that at this time, his ability to provide self-care against serious injury or
        death as a result of COVID-19 is substantially diminished within the
        environment of a correctional facility by the chronic condition itself.

 Id. The Government further asserts that because Carlisle “meets the threshold test of a

 medical condition defined in note 1(A), this Court need not consider whether the

 defendant’s condition falls under the ‘catch-all’ provision of note 1(D).” Id., n.4.

        As an initial matter, it is not patently clear to the Court that Carlisle’s diabetes

 substantially diminishes his ability to provide self-care within the prison. To the contrary,

 the medical records submitted by Carlisle indicate he has received prompt attention for
                                              8
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 9 of 16 PageID #: 391




 his medical issues whenever a concern has arisen. And, bolstering the Court’s impression

 are the BOP’s own records which state that although Carlisle suffers “from a chronic or

 serious medical condition which is an incurable disease,” he is “not disabled or unable to

 perform activities of daily living.” Record Document 76-1, p. 3. Indeed, Carlisle is

 classified as a “Level 2” care category inmate, indicating he has medical conditions which

 can generally be managed with clinical intervention. Elsewhere, BOP’s records state that

 Carlisle “maintains his physical well-being through health promotion and disease

 prevention strategies such as routine medical care, regular exercise, and an appropriate

 diet.” Id. at p. 8. Thus, absent the Government’s representations to the contrary, the

 Court would have been inclined to find that Carlisle’s diabetes can be well-managed within

 the prison environment, even with the risks of COVID-19.

        Aside from Carlisle’s own medical condition, an additional factor the Court must

 consider is the condition of the facility in which he is housed. Allenwood BOP is comprised

 of four facilities. The BOP’s website shows that Carlisle’s facility, FCI Allenwood Medium,

 currently has eighty-nine inmate cases and six staff cases. Federal Bureau of Prisons,

 COVID-19 Coronavirus, https://www.bop.gov/coronavirus (last visited Dec. 1, 2020).

 Meanwhile, USP Allenwood has 125 inmate and 8 staff cases.             See id.    The Court

 understands each BOP facility is battling the pandemic the best it can with the resources

 it has available.   The Court also recognizes that the BOP has made “extensive and

 professional efforts to curtail the virus’s spread,” see United States v. Raia, 954 F.3d 594,

 597 (3d Cir. 2020), and that its operational procedures have been modified to combat


                                              9
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 10 of 16 PageID #: 392




  any further spread. Nonetheless, the spread of the virus is understandably concerning

  for all of the inmate population, especially for those high-risk individuals like Carlisle.

           The Court stresses that the rampant spread of the coronavirus and the conditions

  of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary

  and compelling circumstances. Merely being at higher risk for serious complications from

  COVID-19 is not, by itself, ordinarily sufficient for the Court to find the requisite

  extraordinary and compelling reasons for compassionate release. That is, not every

  prisoner at higher risk for serious complications from COVID-19 is entitled to immediate

  release from incarceration. However, based solely upon the Government’s concession in

  this case, the Court will proceed as though Carlisle has satisfied his burden of establishing

  an extraordinary and compelling reason warranting compassionate release.

           C.       Consideration of Statutory Factors

           The Court must now determine whether Carlisle presents a danger to the “safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

  § 1B1.13(2). This is where the Government objects to his release. Section 3142(g)

  requires the Court to consider factors such as the nature and circumstances of the

  charged offense, the history and characteristics of the defendant, and the nature and

  seriousness of the danger to any person or the community at large that would be posed

  by the defendant’s release. 18 U.S.C. § 3142(g).

           Regarding the nature and circumstances of the charged offense, as set forth

  above,        Carlisle   possessed   and   intended    to   distribute   a   large   amount   of

                                                 10
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 11 of 16 PageID #: 393




  methamphetamine. This is plainly a very serious offense. However, his crime involved

  no weapons, and he engaged in no violence. Further, as he notes in his motion to the

  Court, Carlisle cooperated extensively with law enforcement officials. 9

         As to the history and characteristics of the defendant, the PSR undeniably reflects

  a troubled criminal history. Carlisle has a number of drug convictions, primarily related

  to marijuana. Of the ten criminal history points calculated for purposes of the PSR, seven

  points originated from four drug-related convictions: (1) possession of cocaine in 1999;10

  (2) possession of marijuana in 2006; (3) possession of marijuana in 2009; and (4) delivery

  of marijuana in 2011. Record Document 66, pp. 7-8. Again, those four convictions

  account for seven of his ten criminal history points. In addition, in 1995, he was convicted

  of assault- family violence, resulting from a battery he committed upon his spouse; for

  this, he received one criminal history point. Id. at 7. Finally, in 2012, he was convicted

  of failure to identify himself to law enforcement, resulting in two criminal history points.

  Id. at 7-8.

         It is clear that Carlisle has struggled with a significant drug addiction, which the

  Court does not intend to minimize. But the Court must also acknowledge that the majority

  of Carlisle’s criminal history score emanates from that problem. Further, aside from the




  9 See Record Document 76, p. 2.
  10 This was a federal conviction, and by far, represents the most serious sentence of

  incarceration Carlisle ever faced until the instant case. He was sentenced to seventy
  months’ imprisonment. It is the Court’s understanding that Carlisle completed the
  Residential Drug Abuse Program during this term of imprisonment.
                                                11
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 12 of 16 PageID #: 394




  domestic violence conviction in 2005—a decade prior to the instant conviction— Carlisle’s

  convictions are nonviolent.

        Carlisle’s conduct in prison is illustrative of his rehabilitative efforts and

  demonstrative of his desire to spend his time productively. BOP’s documentation reveals

  that he

        demonstrates that he is self-sufficient and has worked to develop useful
        abilities in order to acquire and maintain post incarceration employment.
        He is currently assigned as a Unit Orderly where he receives favorable work
        reports from his Detail Supervisor. His responsibilities [are] to clean the
        floors, showers, rails, doors, windows, take out trash, and keep the
        sanitation level up to par. He will need to secure employment upon his
        transfer to an RRC to assist with his transition back into the community.

  Record Document 76-1, p. 6. Although Carlisle has been written up three times—once

  for possession of drugs/alcohol/possession of a non-hazardous tool, and twice for

  refusing a work assignment—BOP reports that “he is not considered a management

  problem,” despite these infractions. Id. at 7.

        The Court now addresses the danger Carlisle would present to the community if

  released. While in prison, Carlisle has participated in the Residential Drug Abuse Program

  (“RDAP”). RDAP, by statute, authorizes a qualifying inmate’s custodial sentence to be

  reduced by up to one year after successful completion of the program. See 18 U.S.C. §

  3621(e).   Based on Carlisle’s participation in the RDAP program, the BOP originally

  designated him to be released to a halfway house on December 7, 2020.             Record

  Document 76-1, p. 11. However, it is the Court’s understanding from the parties that

  due to coronavirus, the RDAP program has been indefinitely suspended and thus Carlisle

                                             12
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 13 of 16 PageID #: 395




  has been unable to complete it. The Government represents that because Carlisle has

  not yet satisfied the requirements for completion of the program, his December 7, 2020

  “release date will actually be adjusted to a later date to allow Defendant to successfully

  complete” the program. Record Document 86, p. 1.

         The Court finds the fact that Carlisle is set to be released in less than one year,

  and within a few months if he can complete the RDAP program, is a powerful indication

  of Carlisle’s readiness to be reintroduced to society. Aside from the very criminal history

  the Court reviewed for sentencing this Defendant and which it has again considered in

  the context of this motion, the Government has presented no additional facts or grounds

  that would suggest Carlisle poses a danger to the community. Indeed, all the Government

  argues is that Carlisle “has an admitted and documented substance abuse problem [and]

  is a danger to himself and the community without successful completion of the RDAP

  Program.” Id. at p. 2. This conclusory statement is unpersuasive in light of the facts of

  this case, Carlisle’s record in prison, and his approaching release date. The Court finds

  that the danger Carlisle presents to the community is minimal and concludes that overall,

  the § 3142(g) factors favor Carlisle’s release.

         The Court must next consider the 18 U.S.C. § 3553(a) factors, including (1) the

  nature and circumstances of the offense and the history and characteristics of the

  defendant; (2) the need for the sentence imposed to reflect the seriousness of the

  offense, to promote respect for the law, and to provide just punishment for the offense;

  to afford adequate deterrence to criminal conduct; to protect the public from further


                                              13
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 14 of 16 PageID #: 396




  crimes of the defendant; and to provide the defendant with needed educational or

  vocational training, medical care, or other correctional treatment in the most effective

  manner; (3) the kinds of sentences available; (4) the kinds of sentence and the

  sentencing range established for the offense; (5) any pertinent policy statements; (6) the

  need to avoid unwarranted sentence disparities; and (7) the need to provide restitution.

  18 U.S.C. § 3553(a). In the context of compassionate release motions, other courts are

  also considering the risk of recidivism the defendant poses, the time remaining on his

  sentence, the quality of his release plan, and the impact of the BOP’s efforts to maintain

  the safety of inmates. Many of these factors have already been considered by the Court

  and need not be repeated here.

        Carlisle entered federal custody on February 5, 2015. He has served seventy

  months—or two-thirds—of his sentence. With good time credits, the BOP’s projected

  release date is less than ten months from now. The significant time he has already served

  in prison has achieved much of the original sentence’s purpose in terms of reflecting the

  seriousness of the offense, promoting respect for the law, providing just punishment, and

  providing a deterrent effect. A reduction in Carlisle’s sentence will not override the

  punishment he has already been subjected to, nor will it eradicate the effects of the

  Court’s original sentence.

        By reducing Carlisle’s sentence, the Court does not condone or minimize the

  seriousness of his conduct.    However, based upon the unique facts of this case, a

  sentence of time served would provide just punishment for his offense. Incarcerating


                                             14
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 15 of 16 PageID #: 397




  him any longer likely serves no meaningful retributive purpose. This is especially so given

  that Carlisle will be released by the BOP in less than one year regardless of any action

  taken by the Court.

         The Court recognizes the possibility of sentencing disparities. However, to the

  extent a disparity would be created, the Court must adhere to the independent nature of

  a review for compassionate release.       Hence, while the Court strives not to create

  unwarranted sentencing disparities, it is nonetheless obligated to independently evaluate

  each case presented to it for consideration.

         In sum, Carlisle has a significant criminal history involving nonviolent drug

  possession and drug trafficking offenses. He has exhibited commendable behavior while

  in prison, as reflected by the BOP records. He has paid his special assessment, has

  maintained employment within the prison, has positive reviews from staff, and has not

  been a problem for prison authorities. While he has been unable to complete the RDAP

  program, which is helpful for successful reintegration into society, this does not mean

  that Carlisle has not made significant strides in obtaining substance abuse counseling.

  Indeed, he has taken drug programming classes while in the BOP, has taken full

  advantage of other educational programming opportunities, and has continued to engage

  positively with prison staff and fellow inmates throughout his sentence. On balance,

  considering the Court’s familiarity with all relevant facts of this case, the Court finds the

  § 3553(a) factors support Carlisle’s request for compassionate release. Carlisle can be

  released to his parents’ home, where he will undergo a fourteen-day quarantine.


                                               15
Case 5:15-cr-00030-EEF-MLH Document 88 Filed 12/07/20 Page 16 of 16 PageID #: 398




  III.   Conclusion

         For the foregoing reasons, Carlisle’s motion for compassionate release [Record

  Document 72] be and is hereby GRANTED, while his motion for default judgment

  [Record Document 81] is DENIED AS MOOT.                Carlisle’s sentence is reduced to a

  sentence of time-served subject to the following conditions:

         1.     Carlisle’s original term of supervised release of five years and all original

  conditions thereof [Record Document 69] are not affected by this ruling.

         2.     Execution of the Court’s order is STAYED until December 21, 2020 to

  allow the Bureau of Prisons and the United States Probation Office the opportunity to

  make arrangements for Carlisle’s release.

         3.     An amended judgment will be entered separately to reflect the amended

  sentence and to set forth all conditions of supervision that will apply to Carlisle.

         4.     The Clerk of Court shall provide a copy of this ruling to the Probation Office

  and FCI Allenwood Medium.

          THUS DONE AND SIGNED this 7th day of December, 2020.



                                            ELIZABETH E. FOOTE
                                            UNITED STATES DISTRICT JUDGE




                                               16
